t c memo united_states tax_court selvia zaklama et al petitioners v commissioner of internal revenue respondent docket nos filed date esmat zaklama pro_se selvia zaklama pro_se steven w ianacone and joseph j boylan for respondent 1cases of the following petitioners are consolidated herewith selvia zaklama docket no and esmat zaklama docket no memorandum findings_of_fact and opinion thornton chief_judge these consolidated cases involve the federal_income_tax of selvia zaklama ms zaklama for through and of esmat zaklama mr zaklama for through respondent determined deficiencies and additions to tax under sec_6651 and and after determining that petitioners had not filed federal_income_tax returns for the subject years respondent determined the deficiencies using the bank_deposits method of income reconstruction and applying the income_tax rates for married individuals filing separate returns respondent issued a separate notice_of_deficiency to each petitioner ms zaklama’s for through and mr zaklama’s for through during these proceedings petitioners prepared joint form sec_1040 u s individual_income_tax_return for the subject years and gave those returns to 2the lead case involves ms zaklama’s through taxable years the case at docket no involves ms zaklama’s through taxable years the remaining case involves mr zaklama’s through taxable years we use the term subject years to refer collectively to ms zaklama’s through taxable years and to mr zaklama’s through taxable years 3unless otherwise indicated section references are to the applicable versions of the internal_revenue_code code rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded respondent on the basis of those returns and a court order that the returns were deemed admitted under rule f respondent recalculated petitioners’ deficiencies for the subject years as if they had filed joint returns for the subject years correspondingly in order to reflect petitioners’ desire to be taxed as if they had filed joint returns respondent in part through an amendment to answer filed in docket nos and increased the determined deficiencies and the additions to tax for through respondent also conceded that petitioners are not liable for the additions to tax that respondent determined under sec_6651 and that mr zaklama is not liable for dollar_figure of an addition_to_tax that respondent determined under sec_6651 respondent also conceded portions of the deficiencies and additions to tax for through determined in ms zaklama’s notice_of_deficiency to further take into account petitioners’ desire to file joint returns for those years currently respondent asserts that the deficiencies and the additions to tax are as follows additions to tax sec_6654 year deficiency sec_6651 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners assert that the deficiencies for the subject years are dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure petitioners calculate these amounts by treating ms zaklama’s professional_corporation selvia zaklama m d p c szmdpc as the earner of income that respondent determined was ms zaklama’s self-employment_income petitioners assert that if the court disagrees with this treatment the respective deficiencies are dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure we decide the following issues whether petitioners’ gross_income for the subject years includes nonemployee compensation of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively that ms zaklama realized from her self- employment and whether petitioners may deduct self-employment busine sec_4we decide these issues bearing in mind that issues and arguments not advanced on brief are considered abandoned see 121_tc_308 117_tc_117 n expenses in amounts greater than the dollar_figure respondent allowed for each year we hold that petitioners’ gross_income includes the self-employment_income in the amounts stated and that petitioners may not deduct self-employment expenses in amounts greater than respondent allowed we also decide whether the self-employment net_income is subject_to self-employment_tax we hold that it is whether petitioners’ gross_income for the subject years includes rental income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively we hold that it does we also decide whether petitioners may deduct rental expenses in amounts greater than respondent allowed which was zero for each year we hold that they may deduct greater amounts to the extent stated whether petitioners’ gross_income for the subject years includes interest_income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively we hold that it does whether petitioners’ gross_income for the subject years includes unreported income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively we hold that it does 5for this purpose respondent used the description unreported income to refer to income that was neither nonemployee compensation rental income_interest income or income from withdrawals from retirement accounts whether petitioners’ gross_income for and includes dollar_figure and dollar_figure of withdrawals from retirement accounts and to the extent it does whether the additional tax under sec_72 applies to the withdrawals we hold that petitioners’ gross_income for and includes withdrawals from retirement accounts and that the additional tax under sec_72 applies to the extent stated whether petitioners may deduct itemized_deductions in amounts greater than respondent allowed which was zero for each year we hold that they may not and whether petitioners are liable for the additions to tax under sec_6651 and sec_6654 determined and as adjusted by respondent we hold that they are to the extent stated i preface findings_of_fact the parties stipulated certain facts and exhibits and the court deemed other facts and exhibits stipulated pursuant to rule we find the stipulated facts accordingly and we incorporate those facts and exhibits herein ii background petitioners are husband and wife and they resided in new jersey when they filed their petitions each petitioner was born outside the united_states he in and she in they moved to the united_states in they have three children the oldest of whom j z was born in each petitioner understands and clearly speaks english which is his and her second language petitioners did not file federal_income_tax returns for the subject years during these proceedings on or about date petitioners prepared joint form sec_1040 for the subject years petitioners gave those returns to respondent on or about date the returns reported no itemized_deductions for the subject years iii petitioners’ professional pursuits each petitioner is a physician ms zaklama worked as an anesthesiologist during some or all of the subject years she worked primarily at christ hospital in new jersey ms zaklama is also the sole shareholder of a professional_corporation szmdpc which was incorporated in new jersey on or about date petitioners are its officers the record does not establish that szmdpc has ever filed a federal_income_tax return ms zaklama provided few if any medical services through szmdpc during the subject years for some or all of through mr zaklama worked in new jersey as a medical doctor iv bank accounts a overview petitioners were involved with various bank accounts during the subject years these accounts included accounts in the name or names of ms zaklama mr zaklama both petitioners both petitioners and j z or szmdpc we refer to each account by its last four digits b accounts in ms zaklama’s name the following accounts were in the name of ms zaklama during some or all of the subject years checking account no at first fidelity bank n a ffb1604 savings account no at first fidelity bank n a ffb2520 and checking account no at first fidelity bank n a ffb2740 ms zaklama received the bank statements for ffb2740 in care of the anesthesia department at christ hospital c accounts in mr zaklama’s name the following accounts were in the name of mr zaklama during some or all of the subject years checking account no at natwest bank nwb8531 6first fidelity bank n a is currently named first union bank account no at trust company of new jersey tc1216 account no at trust company of new jersey tc5492 and brokerage account no at pnc brokerage corp pnc1904 d account in both petitioners’ names the following account was in the names of both petitioners during some or all of the subject years checking account no at collective bank cb9250 petitioners opened cb9250 in date e accounts in szmdpc’s name the following accounts were in the name of szmdpc during some or all of the subject years small_business checking account no at first fidelity bank n a ffb0488 small_business checking account no at first fidelity bank n a ffb0991 and checking account no at first savings bank of new jersey s l a fsb5068 ms zaklama opened ffb0488 as a small_business checking account in date ms zaklama opened fsb5068 in date 7natwest bank is currently named fleet bank the record does not allow us to characterize either tc1216 or tc5492 as a savings account a checking account or something else eg an individual_retirement_account ira 8collective bank is currently named summit bank 9first savings bank of new jersey s l a is currently named richmond county savings bank f account in names of each petitioner and j z checking account no at bank of america boa3886 was in the names of each petitioner and j z during some or all of the subject years petitioners gave j z ’s social_security_number to bank of america to record as the taxpayer_identification_number for boa3886 and petitioners used funds in boa3886 to pay j z ’s personal expenses no check deposited into boa3886 was payable to j z g other account account no at bank of america boa3721 was a money market account in petitioners’ names during and it was in the names of each petitioner and j z during and petitioners gave mr zaklama’s social_security_number to bank of america to record as the taxpayer_identification_number for boa3721 v deposits into accounts the deposits into exclusive of interest_paid on the aforementioned accounts exclusive of pnc1904 tc1216 and tc5492 during the subject years totaled the following amounts account boa3721 boa3886 cb9250 ffb0488 ffb0991 ffb1604 ffb2520 ffb2740 fsb5068 nwb8531 total -0- -0- -0- dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number big_number -0- big_number big_number -0- -0- big_number -0- -0- -0- -0- big_number big_number -0- -0- -0- -0- -0- big_number -0- big_number -0- -0- big_number big_number -0- big_number -0- -0- -0- -0- -0- -0- big_number big_number -0- big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- big_number -0- big_number big_number big_number big_number big_number big_number respondent determined in ms zaklama’s notice_of_deficiency that she received the following interest during the subject years paid on boa3721 boa3886 cb9250 ffb2520 and ffb2740 and on account nos cb2064 and ffb0197 at collective bank and first fidelity bank n a respectively account boa3886 -0- dollar_figure dollar_figure -0- -0- -0- boa3721 -0- -0- -0- -0- -0- cb9250 -0- -0- -0- -0- -0- cb2064 -0- -0- -0- dollar_figure dollar_figure dollar_figure ffb0197 dollar_figure -0- -0- -0- -0- ffb2520 -0- -0- -0- -0- ffb2740 -0- -0- -0- total respondent determined in mr zaklama’s notice_of_deficiency that he received the following interest from through paid_by the u s department of the treasury and on cb9250 nwb8531 and tc1216 and on account nos nwb5234 and nwb8689 at natwest bank account u s treasury cb9250 nwb5234 nwb8531 nwb8689 tc1216 total -0- dollar_figure -0- -0- dollar_figure -0- dollar_figure -0- -0- -0- vi rental income petitioners owned interests in various real properties rented to third parties and the third parties gave petitioners checks payable to and endorsed by one or both petitioners petitioners deposited most of the checks into their bank accounts the total_amounts of the checks and the accounts into which the checks were deposited are as follows year bank account deposited rent ffb3886 ffb3886 cb9250 ffb3886 boa3721 boa3886 cb9250 ffb1604 boa3886 cb9250 ffb1604 nwb8531 boa3886 dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent determined that the checks deposited in through represented rental income to ms zaklama and that the checks deposited in through represented rental income to petitioners in equal amounts respondent also determined that one or both petitioners received rental income during through that was not deposited into a bank account respondent observed that petitioners received forms 1099-misc miscellaneous income from the state of new jersey for rental assistance and from a realty management company and compared the amounts of rent reported on these forms with the deposited funds received from these payers respondent determined that the excess amounts were additional rent as follows forms 1099-misc from state of new jersey dollar_figure dollar_figure dollar_figure forms 1099-misc from management company big_number big_number big_number total big_number big_number big_number funds deposited into boa3886 -0- big_number -0- cb9250 -0- big_number -0- ffb1604 big_number big_number -0- nwb8531 -0- big_number -0- additional rent big_number big_number big_number respondent determined that each petitioner realized one-half of the total rental income for and these amounts are as follows deposited rent dollar_figure dollar_figure dollar_figure additional rent big_number big_number big_number total rent big_number big_number big_number of rent big_number big_number big_number vii transactions in retirement accounts ms zaklama withdrew dollar_figure from a retirement account during dollar_figure the trustee of the account keogh international bond issued ms zaklama a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for the form stated that during keogh international bond had made a dollar_figure early distribution to ms zaklama from a retirement_plan on date ms zaklama withdrew dollar_figure from her money market retirement account at california federal bank f s b cfb3568 dollar_figure the bank issued ms zaklama a form 1099-r for reporting the distribution to her as an early withdrawal from a retirement_plan on date dollar_figure was deposited into another one of ms zaklama’s money market retirement accounts at california federal bank f s b cfb9263 during mr zaklama withdrew dollar_figure and dollar_figure from his iras at trust company bank tcb5084 and downey savings loan dsl5084 10although it would appear from the record that this account was a keogh account the parties argue in brief as if it were an ira our decisions would be the same regardless of whether this account was a keogh account or an ira we therefore follow the parties’ lead and treat this account as if it were an ira 11the parties also treat this account as if it were an ira we thus do likewise respectively the trustees of those accounts reported those amounts on forms 1099-r as early distributions from retirement accounts viii audit neither petitioner maintained adequate_records of his or her income and expenses for any of the subject years in or after respondent began an audit relating to the subject years and assigned the case to a revenue_agent who specialized in calculating taxable_income through the use of indirect methods where records were inadequate to compute the income directly the revenue_agent mailed each petitioner a letter at the start of the audit the letters notified petitioners that respondent had not received federal_income_tax returns from them for the subject years and that respondent had determined that returns were due for those years the letters invited petitioners to meet with the revenue_agent to provide oral and written information related to a determination of their tax_liabilities for the subject years the revenue_agent mailed a copy of the letter to each petitioner on one or more occasions shortly after the first mailing ms zaklama never responded to the letters and the letters mailed to her were never returned to respondent as undelivereddollar_figure mr zaklama responded after the second letter was sent to him and he met with the revenue_agent the revenue 12ms zaklama testified that she did not receive any of these letters we did not find that testimony credible agent asked mr zaklama’s name and current address and whether respondent had previously audited any of his returns questions that the revenue_agent considered routine mr zaklama was confrontational and refused to answer any of those questions the meeting was abruptly concluded with mr zaklama asking the revenue_agent to supply him with the revenue agent’s interview questions a power_of_attorney form and an information transcript irp document listing the information returns eg forms 1099-misc that third parties had issued to respondent with respect to either petitioner’s social_security_number or name the revenue_agent gave mr zaklama that requested information petitioners never responded to respondent’s requests for information respondent asked petitioners to among other things identify and provide information on the deposits into their bank accounts including whether they were claiming that any deposit had a nontaxable source petitioners supplied no such information respondent determined each petitioner’s income for the subject years using an indirect method that analyzed petitioners’ bank accounts respondent reviewed all of the bank statements for those accounts that he was able to obtain by way of summonses from third parties and analyzed the deposits that went into the accounts respondent initially summoned the payers shown on the irp document to provide bank statements deposit tickets and deposited items that the payers possessed as to the subject years respondent later summoned other banks from which petitioners had written checks deposited into the accounts listed on the irp document to provide similar information respondent analyzed numerous deposit slips and checks connected with petitioners’ financial accounts and noted the payers and notations on the checks respondent also noted the person or persons to whom the deposited checks were made payable and the person or persons endorsing the checks respondent identified some deposits as having a nontaxable source eg where a deposit was a transfer between petitioners’ accounts and gave petitioners credit for those items respondent determined that ms zaklama was a self- employed anesthesiologist and that some of the deposited checks were from persons appearing to be ms zaklama’s patients or from insurance_companies paying for medical services respondent also determined including through an electronic search of real_property records that one or both petitioners owned rental real_estate and that some of the deposits represented petitioners’ receipt of rent on those properties respondent generally determined that the rental income reflected in the deposited checks was the income of the petitioner to whom the check was written or if the check was ambiguous to the petitioner who endorsed the check respondent also took into account forms 1099-misc that were issued to petitioners evidencing their receipt of rent respondent generally characterized the taxable deposits as rental income or nonemployee compensation to the extent that he was able to do so and characterized other deposits as unreported income or income in the form of distributions from a retirement account respondent issued each petitioner one or more information document requests that specifically asked each to supply respondent with any deductions or other information that he should consider in the examination petitioners did not respond to those documents respondent mailed each petitioner one or more copies of the revenue agent’s report of proposed adjustments form_4549 income_tax examination changes neither petitioner directly responded to that mailing and it was not returned to respondent as undelivered the appendix to this opinion contains a summary of respondent’s bank_deposits analyses ix notices of deficiency a ms zaklama respondent determined in ms zaklama’s notice_of_deficiency that she had nonemployee compensation of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the subject years respectively respondent credited ms zaklama with dollar_figure of self-employment expenses for each of the subject years13 and determined that the net_income was subject_to self-employment_tax respondent determined in ms zaklama’s notice_of_deficiency that she received rental income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during the subject years respectively respondent determined that she received interest_income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during those subject years respondent determined that she realized unreported income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during the subject years respondent further determined in ms zaklama’s notice_of_deficiency that she received premature withdrawals from her retirement accounts respondent determined that the withdrawals were dollar_figure in and dollar_figure in respondent determined that these withdrawals were subject_to the additional tax under sec_72 13respondent determined the dollar_figure on the basis of information that he had verified for prior years in a previous audit of petitioners’ returns for each year respondent also credited ms zaklama with the standard_deduction applicable to the married filing separate filing_status ranging from dollar_figure for to dollar_figure for b mr zaklama as to the subject years through respondent determined in mr zaklama’s notice_of_deficiency that he received rental income of dollar_figure dollar_figure and dollar_figure interest_income of dollar_figure dollar_figure and dollar_figure and unreported income of dollar_figure dollar_figure and dollar_figure respondent also determined in mr zaklama’s notice_of_deficiency that his gross_income included dollar_figure of withdrawals from a retirement account and that these withdrawals were subject_to the additional tax under sec_72 opinion i preface the term gross_income for federal_income_tax purposes includes all income from whatever source derived see sec_61 and sweeps broadly to include undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 see also 504_us_229 494_f3d_404 3d cir aff’g tcmemo_2005_233 sec_6012 generally requires that individual taxpayers who receive gross_income greater than certain amounts file federal_income_tax returns reporting that income respondent determined that petitioners received substantial gross_income during the subject years and failed to file federal_income_tax returns for those years sec_6001 requires that taxpayers keep books_and_records which are sufficient to establish among other things their gross_income deductions and credits and which allow the commissioner to verify their correct_tax liability see olive v commissioner t c slip op pincite date 134_tc_20 aff’d 658_f3d_1255 11th cir 70_tc_1057 sec_1_6001-1 income_tax regs sec_446 lets the commissioner reconstruct a taxpayer’s income using any method that in the commissioner’s opinion clearly reflects income when the taxpayer fails to maintain adequate books_and_records see also 302_f2d_797 3d cir aff’g in part vacating in part tcmemo_1961_22 92_tc_661 the commissioner’s reconstruction of a taxpayer’s income need not be perfect but must be reasonable in the light of the setting at hand see agnellino v commissioner f 2d pincite petzoldt v commissioner t c pincite respondent reconstructed petitioners’ taxable_income for each subject year using the bank_deposits method after determining that petitioners lacked adequate_records to determine their income the bank_deposits method is a well-established proper method of income reconstruction see 96_tc_858 aff’d 959_f2d_16 2d cir 64_tc_651 aff’d 566_f2d_2 6th cir see also bacon v commissioner tcmemo_2000_257 aff’d without published opinion 275_f3d_33 3d cir the method assumes that all cash deposited into a taxpayer’s bank accounts during a specific period is gross_income and it requires that the commissioner take into account all nontaxable sources and deductible expenses that the commissioner knows of to arrive at the taxpayer’s taxable_income see dileo v commissioner t c pincite a bank deposit is prima facie evidence of taxable_income and the commissioner need not prove a likely source of that incomedollar_figure see 87_tc_74 the bank_deposits method is not invalidated even if the commissioner’s calculations are not entirely correct see dileo v commissioner t c pincite petitioners advance numerous challenges to respondent’s reconstruction of their taxable_income for the subject years we proceed to decide those challenges we pause first however to discuss petitioners’ history in this court and in these 14petitioners on the other hand bear the burden of proving any error that they allege in respondent’s determinations of income based on the bank_deposits method see 102_tc_632 proceedings and our perception of their testimony we then turn to decide the issues at hand in the light of petitioners’ challenges ii prior proceedings petitioners are well-educated individuals who are no strangers to this court respondent has determined a deficiency in one or both of petitioners’ federal_income_tax for every year from through and petitioners have previously petitioned this court to redetermine the deficiency for each of those years before dollar_figure see zaklama v commissioner docket no petitioners’ tax_liability docket no petitioners’ tax_liability docket no petitioners’ tax_liability docket no petitioners’ tax_liability docket no petitioners’ tax_liability docket no petitioners’ tax_liability some of the pre-1992 cases were resolved by the parties’ filing of stipulated decisions some cases were dismissed for lack of jurisdiction on account of a petition filed untimely or in violation of the automatic_stay resulting from a bankruptcy filing one case was dismissed as to ms zaklama for her failure to 15these cases involve through petitioners’ through federal_income_tax liabilities are currently before the court in two other proceedings see zaklama v commissioner docket no mr zaklama’s through tax_liability docket no ms zaklama’s through tax_liability prosecute the case properly in all of the pre-1992 cases petitioners routinely represented themselves and on many occasions refused to comply with respondent’s discovery requests and with this court’s orders in addition they routinely advanced unreasonable positions eg in one case they filed a last-minute motion to continue partly on the ground that the trial judge is expected to be upset and become impartial in his trial decision next week and that they intended to file a motion to recuse the trial judge on grounds that the judge had improperly dismissed a previous case of theirs iii overview of these proceedings each petition at hand was filed on date approximately six months later the court notified the parties that the cases would be tried on the court’s regular newark session beginning on date in new york new york on january and date respondent timely filed requests for admissions with respect to petitioners’ items of unreported income as reflected in the notices of deficiency petitioners failed to respond to these requests and the matters therein were deemed admitted pursuant to rule c petitioners also failed to comply with court orders of date granting respondent’s motions to compel production of documents and responses to interrogatories on date petitioners moved for a continuance partly on the ground that they were seeking to obtain counsel when these cases were called for trial on date petitioners were not prepared to try their cases and the court advised petitioners that they were in default the court gave petitioner sec_30 days to seek relief from the defaults preconditioned on their stipulating on or before date records in respondent’s possession their retaining of counsel who entered appearances for petitioners before date and their presenting to respondent on or before date all documentation showing deductions and their contemporaneous filing of a motion to vacate the deemed admissions the court informed petitioners that there would be no more continuances no more extensions the court also addressed ms zaklama and informed her mrs zaklama your husband cannot represent you as a matter of law and he has been representing you very poorly as a matter of fact you have to take hold of this case these two cases together total dollar_figure million plus interest going back as far as and you are in default so you’re going to have to get counsel or at least take this in your own hands you have deemed admitted most of the income which was apparently made by bank_deposits you have not complied with the court’s orders you’re in default now you really need a lawyer if you don’t get a lawyer the default will become a judgment against you for that amount of money this is your last chance and i mean it you cannot rely on your husband first he’s not authorized as a matter of law second if he were a lawyer i’d remove him because he’s incompetent as a lawyer on date steven jay jozwiak entered his appearances for petitioners in these cases by notices dated date these cases were set for trial at the court’s date regular trial session in new york new york newark on date respondent filed motions to compel responses to respondent’s second request for documents and to respondent’s second set of interrogatories both served date by orders dated date the court granted respondent’s motions ordering petitioners to make complete answers to these interrogatories and to produce to respondent’s counsel each and every document requested in the requests for production of documents by date the court stated in each order that if petitioners failed to fully comply with the order this court may impose sanctions pursuant to tax_court rule which may include dismissal of this case and entry of decision s against petitioner s on date respondent filed motions to impose sanctions on the grounds that petitioners had failed to comply with the court’s date orders in that petitioners had not made available to respondent’s counsel any of the responses or documents requested in respondent’s second request for documents and to respondent’s second set of interrogatories also on date respondent filed motions to review the sufficiency of petitioners’ responses to respondent’s first request for production of documents respondent contended that petitioners had failed to comply with the court’s date order to produce and make available to respondent’s trial counsel all the documents requested in respondent’s request for production of documents by april dollar_figure by order dated date the court set respondent’s motions to impose sanctions for hearing at the date trial session on date mr jozwiak moved to withdraw as counsel stating that petitioner s and the attorney of record have irreconcilable views regarding the handling of th ese case s accordingly the attorney of record is no longer able to effectively represent the interests of petitioner s in th ese case s mr jozwiak stated in his motion that respondent’s counsel had provided documents contained in over eight boxes to petitioners for their review and that these documents consisted primarily of bank deposit slips and accompanying checks along with 16respondent’s motion did indicate however that on december and mr zaklama had delivered to respondent’s office packages of documents in no particular order with no index and with no type of reference as to what they represented respondent’s analysis of the taxable nature of these deposits mr jozwiak stated that he had reviewed and analyzed these records and had been provided copies of the summary sheets of respondent’s bank deposit analysis of petitioners’ income mr jozwiak indicated that he had several concerns regarding the tax treatment of several deposits and contacted petitioner for clarification of the source of a number of items that were deposited into petitioner’s bank accounts mr jozwiak indicated that he had forwarded to petitioners motions to compel responses to respondent’s second request for documents and to respondent’s second set of interrogatories as well as a copy of the court’s date order granting respondent’s motions along with a copy of the court’s notices setting the cases for trial mr jozwiak indicated that he and mr zaklama met with respondent’s counsel on date to review the stipulation of facts that respondent’s counsel had prepared for these cases mr jozwiak indicated that notwithstanding his advising mr zaklama of the court’s order that the parties work in good_faith to enter into a stipulation of facts mr zaklama had refused to stipulate evidence contending that it was illegally obtained in that the bank accounts obtained by respondent’s counsel included both corporate and personal accounts on date petitioners filed motions seeking 30-day extensions for complying with the court’s date order by orders dated date the court denied petitioners’ motions to extend and ordered that petitioners were precluded from introducing into evidence any documents or materials which were not produced to respondent on or before date the same deadline stated in the court’s standing_pretrial_order for submitting to the opposing party evidentiary materials that have not been stipulated by order dated date the court granted mr jozwiak’s motion to withdraw as counsel on date respondent moved pursuant to rule f to show cause why the facts and evidence set forth in respondent’s proposed stipulation of facts should not be accepted as established on date petitioners filed responses in orders dated date the court found that petitioners’ responses were evasive and were not fairly directed to respondent’s proposed stipulations and ordered that the matters covered in respondent’s proposed stipulation of facts were deemed stipulated for purposes of these cases on january and the court conducted an extensive pretrial hearing on respondent’s motions to impose sanctions at the commencement of the hearing the court reminded ms zaklama that the previous year the court had given her opportunity to hire an attorney but that the attorney had withdrawn the previous december the court addressed ms zaklama let me remind you mrs zaklama even though we’ve consolidated these cases for purposes of this hearing that your husband does not represent you in these matters he’s not legally entitled to represent you and so we very much would like to hear what you have to say for yourself ms zaklama acknowledged i need an attorney to represent me petitioners contended at the hearing that they had produced to respondent’s counsel all documents in their possession that were responsive to respondent’s discovery requestsdollar_figure petitioners complained that because mr jozwiak had only recently withdrawn from their cases they were unprepared to go forward with the scheduled trial they represented that they had contacted a different attorney on the friday before the scheduled trial on monday during the hearing ms zaklama spoke up to respond to a question mr zaklama tried to keep her from speaking 17initially petitioners disputed ever receiving respondent’s second set of discovery requests notwithstanding that mr jozwiak in his motion to withdraw as counsel had explicitly acknowledged receiving these discovery requests and had represented that he had forwarded them to petitioners petitioners also asserted repeatedly that they maintained no books_or_records for their medical practices mr zaklama also contended that i haven’t got what he wants if i don’t have books then i can’t respond ms zaklama contended that she felt she did not need to respond to respondent’s discovery requests because the irs already had the materials sought mr zaklama stated that it was his position that respondent did not need the information because the government already had this information each petitioner represented that he or she had no ownership_interest in any properties and then tried to intervene saying i’ll explain and i’ll let her speak after that the court insisted on hearing from ms zaklama directly the next day at the beginning of the hearing ms zaklama spoke up to say i have one main thing i want to mention to your honor she stated i demand an attorney to be with me because i have no knowledge in the law or accounting to pursue i cannot represent myself my husband cannot represent me again i need an attorney i need somebody to defend me ms zaklama nevertheless participated meaningfully and coherently in the hearing and at one point articulately explained her positions as to her corporation and her separate tax identification_number the court concluded that petitioners had provided respondent certain documents that were responsive to respondent’s first request for production of documents even though they may have been inadequately organized and of questionable adequacy to substantiate petitioners’ claims with regard to respondent’s second request for documents and to respondent’s second set of interrogatories petitioners offered various unconvincing excuses as to why they had not complied with the court’s date orders petitioners contended that it was unfair for them to proceed without counsel they requested and the court reluctantly granted another continuance on the basis of petitioners’ and mr jozwiak’s representations that on petitioners’ behalf although without re- entering his appearance mr jozwiak would work with respondent’s counsel in going through and organizing the disorganized documentation that petitioners had previously submitted to respondent’s counsel in response to respondent’s discovery requestsdollar_figure in granting the continuance the court emphasized that petitioners would not be permitted to rely upon any materials that had not been previously exchanged with respondent by the date date prescribed by the court’s standing pretrial orders and its date orders petitioners did not object to this procedure by order dated date the court granted respondent’s motions to impose sanctions for petitioners’ failure to comply with the court’s order dated date with respect to respondent’s second request for documents and to respondent’s second set of interrogatories the court ordered that petitioners 18petitioners’ request was based on a litany of grievances in response thereto the court stated w e are convinced that you have engaged in delays subterfuge and obstruction with ensuing detriments to have this case tried and your taxes finally determined and paid 19at the conclusion of the hearing mr jozwiak addressed the court stating that although he was not prepared to make an entry of appearance on behalf of petitioners at their request he would be prepared to act as an intermediary between petitioners and respondent in reviewing the materials that petitioners claimed to have submitted to respondent were precluded from offering into evidence any documents or materials that were not submitted to respondent on or before date that would have been responsive to respondent’s second requests for production of documents by separate order dated date the court consolidated these cases for purposes of trial briefing and opinion the court ordered that on or before date petitioners resubmit to respondent’s counsel those documents or materials upon which they sought to rely in support of claimed deductions or credits and which had previously been submitted to respondent on or before date except that the documents and materials were required to be organized and prepared in a manner as specified in the court’s order the court ordered that petitioners were precluded from introducing into evidence any documents or materials which would have been responsive to respondent’s first request for production of documents which were not previously submitted to respondent on or before date and which were not resubmitted to respondent on or before date in the manner described in the order on date petitioners moved the court to take judicial_notice of a complaint that petitioners had filed date in a united_states district_court against respondent’s counsel and mr jozwiak stating causes of action for among other things conspiracy on the part of respondent’s counsel and mr jozwiak and his accountant george pappas to coerce petitioners to sign stipulation of facts including the fraudulent unreported income as alleged by the irs petitioners’ motion also asked this court to stay our proceedings pending resolution of the district_court case by order dated date the court granted petitioners’ motion to the extent that it sought judicial_notice of the district_court case and the court denied the motion in all other regards by orders dated date these cases were calendared for trial at the trial session of the court scheduled to commence date in new york new york the court ordered among other things that t he court may refuse to receive in evidence any document or materials not stipulated pursuant to this order and not previously exchanged between the parties pursuant to this court’s orders of date and date unless otherwise agreed by the parties or allowed by the court for good cause shown the court also ordered the parties by date to file trial memoranda including identification of all witnesses and a brief summary of anticipated testimony the order stated witnesses who are not so identified will not be permitted to testify at the trial without leave of the court upon sufficient showing of cause in a joint status report dated date the parties stated that in a series of meetings the parties were able to stipulate to a number of additional documents presented by the petitioners and that petitioners submitted the final documents for the years and on date respondent filed pursuant to rule f a motion to show cause why the facts and evidence set forth in respondent’s proposed second stipulation of facts should not be accepted as established for purposes of these cases the motion indicates that on date respondent’s counsel had mailed the proposed second stipulation of facts to petitioners at a new york address listed on petitioners’ form_8822 change_of address respondent’s motion indicates that mr zaklama subsequently denied receiving the proposed second stipulation of facts and claimed that petitioners had a new address in piscataway new jersey respondent’s motion indicates that the proposed second stipulation of facts was then remailed to petitioners at the piscataway new jersey address by order dated date the court ordered petitioners to show cause in writing on or before date as to why the matters set forth in respondent’s motion should not be deemed admitted for purposes of the pending cases in a status report filed date petitioners claimed that respondent’s first stipulation of facts had been mailed to the wrong address in new york and never reached them petitioners acknowledged receipt however of respondent’s second and third stipulation of facts the report states that respondent has misrepresented to the court that petitioners are objecting to the three stipulations of facts when it is not petitioners’ status report states that mr zaklama had spent several hours moths sic ago going through bank statements and checks resulting in a fruitless settlement petitioners stated that they would not be ready for trial on the date scheduled date because of petitioners’ prior commitment for a family reunion in germany on date the court received from petitioners a document captioned opposition to respondent’s motion to show cause dated date this document which apparently crossed in the mail with the court’s date order did not comply with the requirements of rule f in particular petitioners’ objections were not fairly directed to the matters proposed to be stipulated as required by rule f in this document petitioners stated among other things that before date they had submitted hundreds of pages of materials to respondent and that on or about date a supplemental stack was submitted based on a mutual agreement from respondent to ratify some of the prior receipts by order dated date in response to petitioners’ motion for an extension of time filed one week before the court extended until date the date by which petitioners’ response to the court’s date order had to be received by the court on date the court received petitioners’ untimely opposition to respondent’s motion to show cause dated date in their response petitioners failed to show just cause for failure to stipulate the matters contained in respondent’s proposed stipulation of facts in their response petitioners stated that they would stipulate many of respondent’s exhibits subject_to the contingency that respondent would allow them certain expenses by order dated date the court made its order to show cause dated date absolute and ordered the facts and evidence set forth in respondent’s second stipulation of facts deemed stipulated for purposes of the pending cases on date respondent moved in limine to exclude documents submitted by petitioners enclosed with respondent’s motion were exhibits containing numerous documents which respondent represented to be in the form and order that petitioners had originally submitted them to respondent according to respondent’s motion petitioners had submitted some of these documents by the date deadline set by the court’s date order but others had not been received until date and others had not been received until after date moreover respondent contended petitioners had failed to organize any of these documents as required by the court’s date order on date petitioners moved in limine to exclude any evidence relating to szmdpc on the grounds that the court lacks jurisdiction over the corporation in their motion petitioners included their opposition to respondent’s motion in limine stating among other things that the bank statements that were part of the subject of respondent’s motion in limine included all the cancelled checks paid out of the account for necessary and ordinary business_expenses petitioners’ motion stated the third stipulation of facts although not signed but hereby accepted and deemed stipulated to by this undersigned petitioners respondent has submitted this third stipulation of facts and cannot come now and observe objection thereto on date petitioners filed their opposition to respondent’s motion in limine on date the court held pretrial hearings on the parties’ motions in limine mr zaklama stated that all the documents that were the subject of respondent’s motion in limine had been submitted to respondent’s counsel before date respondent’s counsel disputed this claim the court denied respondent’s motion in limine on the ground that even if the documents were submitted after the date deadline respondent would not be prejudiced by the denial of respondent’s motion in limine since respondent had been in possession of the documents long enough to preclude any surprise the court indicated however that we would be inclined to exclude from evidence as prejudicial to respondent any other documents that petitioners might present for the first time at trial the court also denied petitioners’ motion in limine at the conclusion of the hearing the court asked each petitioner if he or she wished to testify mr zaklama said yes and answered yes to the question as to whether ms zaklama wished to testify the court asked do you have other witnesses you’d like to call mr zaklama said he wanted to call j z the court granted respondent’s motion in limine to exclude this witness as not being listed on a pretrial memorandum finding that it would be prejudicial for that witness to be called on november and a trial was held in these cases at the beginning of trial respondent moved to amend the answers to conform to the proof on the ground that petitioners had elected to be taxed as if they were married_filing_jointly the court granted that motion after asking each petitioner for his and her position on the motion and hearing no objection after respondent had examined respondent’s first witness the revenue_agent who conducted the audit the court asked petitioners whether they wanted to cross-examine the witness mr zaklama said i will start first he went through prolonged questioning of the witness during which the court repeatedly observed that mr zaklama tried to give his testimony in the form of questioning the witness mr zaklama acknowledged that he was using questioning as a vehicle for his own testimony stating that i don’t see how i’m going to stand and ask myself questions at end of the first day of trial ie the questioning of respondent’s revenue_agent the court explained to petitioners that each of them could testify the next day the next day mr zaklama stated that he wanted to call ms zaklama as a witness the court replied that’s fine but it’s best that you testify now you’re not authorized to represent her so the notion of your questioning ms zaklama is not a good way to proceed after mr zaklama’s testimony the court asked ms zaklama if she would like to testify i don’t have a lot to say except i’m not good in english but i will express my feelings at the conclusion of the trial the court ordered posttrial briefs on date frank agostino entered his appearance on behalf of petitioners on date respondent filed respondent’s opening brief on date petitioners filed their opening brief and contemporaneously filed a motion for a new trial a motion requesting judicial_notice of documents and facts and a motion to submit summary report on date petitioners filed a motion to be relieved from stipulations of fact respondent filed objections to each of these motions on date mr agostino filed a motion to withdraw as petitioners’ counsel partly on the ground of an alleged conflict of interest two weeks later at the court’s direction petitioners filed an offer of proof as to ms zaklama’s testimony as a fact witness mr agostino amended his motion to withdraw on date on december and each petitioner filed a separate but largely identical opposition to the motion to withdraw on date respondent filed a response objecting to the motion to withdraw on date petitioners filed separate supplemental responses opposing mr agostino’s amendment to motion to withdraw as counsel in an 18-page order dated date the court denied mr agostino’s motion to withdraw and denied petitioners’ motions requesting judicial_notice and the motion to submit a summary report the court stated in the order that we would permit the record to be reopened for the sole and limited purpose of allowing counsel to question selvia zaklama in the capacity of esmat zaklama’s fact witness on date mr agostino filed a second motion to withdraw as counsel and on date filed a supplement to his second motion to withdraw on date respondent filed a status report indicating among other things that petitioners had made an oral settlement offer which respondent had requested to be put in writing on date the court ordered the parties to file by date a joint report describing the progress that had been made toward settling these cases the date order directed that mr agostino’s second motion to withdraw as counsel would be held in abeyance pending receipt of the status report on date mr agostino and respondent’s counsel filed a joint status report stating that they believed that an administrative resolution of this case is quite possible they requested days to file another status report on date the court ordered the parties to file a further joint status report by date on date respondent filed a separate status report indicating that additional time was needed for settlement negotiations and requesting days to file another status report petitioners did not file a joint report as required by the court’s date order and they did not file a separate status report on date the court ordered the parties to file a further joint status report by date on date respondent filed a separate status report indicating that additional time was needed for settlement negotiations and requesting sufficient time to complete these negotiations petitioners did not file a joint report as required by the court’s date order and they did not file a separate status report on date the court ordered the parties to file a further joint status report by date on date respondent filed a separate status report indicating that additional time was needed for settlement negotiations and requesting sufficient time to complete these negotiations petitioners did not file a joint report as required by the court’s date order and they did not file a separate status report on date the court ordered the parties to file a further joint report by date on date respondent moved the court to extend the due_date by at least days indicating that respondent intended to make various determinations and computations respondent believed would resolve these cases and needed the additional days to complete these determinations and computations the motion stated that petitioners’ counsel did not object to this motion petitioners did not file a joint report as required by the court’s date order and they did not file a separate status report on date the court granted respondent’s date motion and ordered the parties to file a joint status report or to submit their stipulated decisions by date on date respondent filed a separate status report describing various determinations petitioners did not file a joint report as required by the court’s date order and they did not file a separate status report on date the court ordered the parties by date to file any stipulations of settled issues the court further ordered the parties by date to file a joint status report indicating the manner in which they propose that any matters not covered by the aforementioned stipulations of settled issues should be resolved on date respondent filed a request to extend by days the time to file stipulations and a joint status report the request stated that petitioners’ counsel was in full agreement with it on date the court granted respondent’s request and extended until date the date for filing a stipulation of settled issues and for filing a joint status report indicating the manner in which the parties proposed to resolve any remaining issues on date respondent filed a separate status report indicating that respondent had forwarded to petitioners’ counsel a proposed settlement and indicating respondent’s determinations and concessions as to various issues respondent’s report stated it is respondent’s position that any remaining issues must be determined by the court briefs have already been filed and the positions of the parties set forth therefore respondent’s counsel request sec_45 days in which to submit reply briefs petitioners did not file a joint report as required by the court’s date order and they did not file a separate status report on date mr agostino filed a third motion to withdraw as petitioners’ counsel incorporating the grounds set forward in his second motion to withdraw on date petitioners filed separate but largely identical oppositions to mr agostino’s motion to withdraw on date the court granted mr agostino’s motion to withdraw as petitioners’ counsel the court ordered that on or before date the parties file a joint status report indicating the issues that remained in dispute and stating their views as to the manner in which those issues should be resolved in respondent’s separate status report filed date respondent attached as an exhibit a proposed stipulation of settled issues and renewed respondent’s request that the court set a schedule for reply briefs and that the court thereafter make its determination on the record the briefs and the actions of the parties in their separate status report filed date petitioners responded to respondent’s proposed stipulation of settled issues indicating agreement with some items and disagreement with other items contrary to the court’s date order petitioners did not state their views as to the manner in which issues that remained in dispute should be resolved similarly petitioners have never responded to the court’s orders dated june and date requiring them to advise the court of the manner in which they believe remaining unsettled issues should be resolved it appeared to the court that petitioners acquiesced in respondent’s view as stated in respondent’s date status report and again in respondent’s date status report that issues remaining in dispute in these cases should be decided on the existing record after giving the parties an opportunity to file reply briefs accordingly in an order dated date we deemed petitioners to have waived any right to reopen the record and concluded that any further hearing in these cases was unnecessary in response to this court’s order dated date on date the court received from petitioners documents captioned petitioner’s suggestion and request for court order and amended petitioner’s suggestion and request for court order in these documents petitioners appear to request among other things an opportunity to present ms zaklama’s testimony affirming all the canceled checks in the next court session in nyc ny these cases were set for hearing in new york new york on date for the sole and limited purpose of receiving ms zaklama’s testimony in the capacity of mr zaklama’s fact witness with respect to certain matters described in petitioners’ offer of proof filed date subject_to restrictions discussed in this court’s order dated date petitioners arrived late to the hearing after presenting some evidence they announced that they would need additional days to present all of their evidence but could not return to court the next day because of ms zaklama’s work schedule the parties agreed to continue the trial in washington d c on date at the hearing beginning on date petitioners appeared in court with many boxes of documents mr zaklama sought to question ms zaklama about each of the documents in the boxes eliciting rote testimony from her that each item represented an ordinary and necessary business_expense mr zaklama indicated that he believed this line of questioning would take him days but that ms zaklama could not stay in washington d c that long because of her work schedule in an attempt to expedite matters at the court’s invitation the parties filed a stipulation on date indicating that the parties agreed that ms zaklama’s testimony would be that each of the documents in the boxes represented an ordinary and necessary business_expense and that respondent waived cross- examination notwithstanding this stipulation on date petitioners announced that they wished to continue mr zaklama’s examination of ms zaklama the rote testimony resumed and once again the issue arose that ms zaklama’s work schedule would not permit her to remain in washington d c to conclude her testimony at the court’s suggestion the parties agreed that ms zaklama’s further testimony would be submitted in writing by date and that by date respondent could submit in writing any response to her further testimony this understanding was commemorated in the court’s order dated date on date petitioners submitted three notebooks of materials which the court ordered marked for identification on date respondent filed a response by order dated date the court ordered most of the documents in the notebooks excluded from evidence and set a schedule for filing reply briefs which at petitioners’ request was later extended to date the parties eventually filed their reply briefs iv witness testimony petitioners each testified in support of their cases we viewed their testimony as insincere and unreliable we will not accept the testimony of witnesses at face value to the extent we perceive the testimony to be incredible or otherwise unreliable see 115_tc_43 aff’d 299_f3d_221 3d cir we do not rely on petitioners’ testimony to support their positions in these cases except to the extent the testimony is corroborated by reliable documentary_evidence see id v burden_of_proof petitioners bear the burden of proving that the determinations in the notices of deficiency are erroneous see rule a 290_us_111 sec_7491 sometimes shifts the burden_of_proof to the commissioner but that section does not apply here because we find that petitioners failed to satisfy each requirement set forth in sec_7491 and b dollar_figure petitioners argue that respondent has the burden_of_proof irrespective of any applicability of sec_7491 because they state respondent never examined their joint federal_income_tax returns for the subject years respondent amended the answer in two of these cases to assert increased deficiencies and respondent arbitrarily applied the bank_deposits method to compute their income including they claim by ignoring evidence of deductions and losses we disagree that respondent has the burden_of_proof on account of any of those reasons respondent obviously could not examine the joint tax returns before issuing the 20we also conclude that sec_6201 does not apply here that section provides that in any court_proceeding the commissioner has the burden of producing reasonable and probative evidence to verify an information_return if the taxpayer fully cooperates with the commissioner and raises a reasonable dispute with respect to the information_return this section is inapplicable because at a minimum neither petitioner has fully cooperated with respondent as to this matter notices of deficiency given that petitioners first submitted those returns to respondent after these proceedings were commenced similarly respondent amended the answers to reflect the fact that petitioners first informed respondent after the notices of deficiency were issued that they wanted their tax_liabilities computed on the basis of joint returns and the resulting increased deficiencies flowed strictly from petitioners’ desire to have their tax_liabilities determined on the basis of married individuals filing joint returns rather than on the basis of married individuals filing separately as would have been the proper treatment had petitioners expressed no such desire nor do we agree that respondent’s application of the bank_deposits method was arbitrary in any of these cases the commissioner’s determination is normally presumed to be correct even if it is based on inadmissible evidence see 794_f2d_884 3d cir vacating tcmemo_1985_101 however where a case is appealable to the court_of_appeals for the third circuit as is this case absent the parties’ stipulation to the contrary a notice_of_deficiency determining unreported income is not presumed to be correct unless the commissioner produces evidence linking the taxpayer to the activity generating that income see id pincite respondent has met that requirement in that the record includes evidence that links the unreported income at issue to petitioners’ medical practices to petitioners’ rental of real_estate to petitioners’ receipt of interest and to petitioners’ withdrawals of funds from their retirement accounts we also disagree with petitioners’ assertions that respondent applied the bank_deposits method improperly by for example ignoring evidence of deductions and losses petitioners are habitual late filers or nonfilers who failed to cooperate in the calculation of their taxable_income for the subject years they declined to present respondent with books_and_records from which their tax_liabilities could be computed they declined to provide respondent with their banking information or for that matter with any information at all respondent was therefore compelled to collect petitioners’ financial information mainly through third-party summonses and to reconstruct petitioners’ income underlying the notices of deficiency using an indirect method such as the bank_deposits method respondent properly applied the bank_deposits method by first summoning petitioners’ bank information from each bank which during the subject years had issued an information_return to petitioners and receiving various bank statements deposit tickets and deposited items pursuant to those summonses respondent next considered each deposit shown on the statements to be taxable_income except to the extent it was traced to a nontaxable source and analyzed each deposit shown on the statements to determine whether it was from a nontaxable source eg a transfer between petitioners’ accounts respondent’s analysis eventually led respondent to petitioners’ accounts at banks that did not issue petitioners information returns for the subject years and respondent followed a similar procedure as to petitioners’ accounts at those banks when respondent was unable to obtain complete documentation for an account respondent properly made appropriate professional decisions necessary to calculate petitioners’ income respondent asked petitioners to show that any of the deposits that respondent determined were taxable were actually nontaxable and petitioners supplied no such information respondent also asked petitioners for any information on deductions and received nothing we conclude that respondent in the setting at hand applied the bank_deposits method properlydollar_figure while petitioners may quibble that respondent’s application of that method to the subject years did not determine their taxable_income with pinpoint accuracy the fact of the matter is that petitioners have no one to blame but themselves petitioners each of whom is a well-educated professional realized substantial amounts of income during the subject years and instead of timely reporting that income on federal_income_tax 21petitioners also assert that the burden_of_proof as to the taxability of the bank_deposits is on respondent for other reasons which include claimed noncompliance with sec_7522 the raising of new_matter under rule a and the principle of 428_us_433 and 293_us_507 we reject these assertions for reasons similar to those previously stated returns as the code requires consciously chose first not to timely file any such return and second not to cooperate in respondent’s determinations of their income for those years vi petitioners’ other procedural arguments petitioners make various additional procedural arguments as to the substance of the record at hand first petitioners argue that justice requires that the court relieve them of all matter that was deemed stipulated in these cases as well as some matter they actually stipulated alternatively petitioners argue the court should relieve them from various stipulated facts which petitioners assert are clearly contrary to the record we disagree on both points petitioners previously filed a motion on date to relieve them of the referenced matter and stipulations of fact and we denied that motion on date petitioners have presented us with no bona_fide reason why we should reconsider our ruling or otherwise revisit this subject nor does the record establish that any of the stipulated facts are clearly contrary to the record second petitioners ask the court to reconsider our exclusion of certain documentary_evidence because they state the court erred in excluding those documents alternatively petitioners ask the court to reopen the record to admit other exhibits or to order a retrial we decline both requests petitioners’ requests rest on the fact that they represented themselves throughout the audit and throughout much of these proceedings the court on numerous occasions suggested to petitioners that they retain counsel for these proceedings the counsels that they obtained later withdrew citing petitioners’ lack of cooperation petitioners consciously and voluntarily opted to represent themselves throughout much of these proceedings including throughout the trial we have liberally construed our rules on petitioners’ behalf and we have liberally applied our rules and procedures to them we also have gone to other extremes to allow petitioners an opportunity to build a meaningful record petitioners in turn have chosen regularly and routinely to fail to comply with our orders in addition they have failed to make a reasonable attempt to comply with our rules and procedures third petitioners ask the court to take judicial_notice as to rental property expenses deeds of conveyance and various other documents we decline to do so petitioners filed a motion requesting the same on date and we denied that motion on date we also on date denied petitioners’ request to consider as evidence certain summaries included in their opening pretrial brief or alternatively to reopen the record to admit those summaries as evidence while petitioners ask the court to reconsider that action anew we decline to do so we also decline petitioners’ request to amend the pleading to conform to those summaries or to the joint income_tax returns that they prepared well into these proceedings fourth petitioners argue that they are entitled to a new trial because their procedural and substantive due process rights have been violated we disagree each petitioner is a well-educated professional who has been a regular litigant in this court throughout the last two decades and they each have a solid understanding of the proceedings at hand including the need to present evidence and to adhere to our rules petitioners also have shown their knowledge of the judicial process by commencing civil actions in other tribunals as well in addition throughout these proceedings the court has given petitioners more than enough opportunities to prosecute their cases meaningfully in accordance with our rules and we have otherwise liberally applied our rules to accommodate petitioners to more than a reasonable extentdollar_figure each petitioner also has been strongly advised that he and she should retain counsel to prosecute their cases for them but has consciously chosen during most of these proceedings to prosecute these cases on his or her own behalf any detrimental consequences that petitioners claim to have suffered are the result of their own actions or inactions 22we note for example that we have repeatedly continued the beginning and end of the trial of these cases and that we previously reopened the record to receive ms zaklama’s testimony in her capacity as a fact witness with respect to certain matters vii unreported income a background we now turn to petitioners’ substantive challenges to respondent’s determination of their unreported income respondent analyzed numerous deposit slips related to petitioners’ bank accounts and accompanying checks payable to petitioners respondent identified the payers and the notations on the checks the person or persons to whom the checks were made payable and the person or persons who endorsed the checks respondent determined that petitioners failed to report substantial income primarily from their medical practices from their collection of rent from their receipt of interest and from their early_withdrawals of funds from their retirement accounts we address each type of the determined income in turn b self-employment_income respondent determined that ms zaklama was a self-employed anesthesiologist and that she failed to report nonemployee compensation of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the subject years respectively respondent allowed ms zaklama to deduct dollar_figure of self- employment expenses for each year and determined that the balance of that compensation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively was includible in ms zaklama’s gross_income and subject_to self-employment_tax self-employment_income is an item_of_gross_income and self-employed individuals are subject_to self-employment_tax to the extent that their net_income from self-employment equals or exceeds dollar_figure see sec_1401 and sec_1402 sec_1_1401-1 income_tax regs petitioners observe that some of the nonemployee compensation reflects funds deposited into boa3886 and fsb5068 and assert that those deposits are taxable to their son j z rather than to petitioners because his social_security_number is on those accounts we disagree that any of the determined nonemployee compensation is taxable to j z for the reason petitioners proffer first as a point of fact the record does not establish nor do we find that j z ’s social_security_number was the taxpayer_identification_number on fsb5068 second as a point of law it is a well-settled principle of tax law that the tax_liability for income from property attaches to the property’s owner and that taxpayers are precluded from avoiding taxation on their income by assigning the income to another see eg 281_us_111 the mere fact therefore that a social_security_number that is listed on a bank account may be that of an individual other than the taxpayer does not necessarily mean that the amounts deposited into the account are 23respondent also credited ms zaklama with dollar_figure more of expenses for taxable to someone other than the taxpayer this is especially so here where one or both of petitioners’ names was on the disputed accounts and the record fails to persuade us that the disputed deposits were not self-employment_income earned by ms zaklama as respondent determined nor do we find that any of those deposits represented income generated by j z eg none of the checks deposited into the accounts had j z ’s name as the payee petitioners also argue that any amount deposited into the bank accounts in the name of szmdpc should not be taxed to them because they state the income is actually that of ms zaklama’s professional corporationdollar_figure we are not persuaded respondent observed that many checks deposited into szmdpc’s accounts were made out to ms zaklama personally and that szmdpc has never filed a federal_income_tax return or withheld any payroll tax moreover as is true under the doctrine_of 281_us_111 the mere fact that a name that is listed on a bank account may be that of an individual other than the taxpayer does not necessarily mean that the amounts deposited into the account are taxable to someone other than the taxpayer we find on the basis of our examination of the entire record before us that petitioners have failed to carry their burden of establishing that the deposit sec_24petitioners assert that all income deposited into ffb0488 ffb0991 ffb2740 and ffb5068 is that of szmdpc and not that of ms zaklama totaling dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the subject years respectively are not properly characterized as gross_receipts from ms zaklama’s self-employment we further find accordingly that these amounts are subject_to self-employment_tax as respondent determined petitioners argue that ms zaklama is entitled to deduct business_expenses related to her self-employment_income in amounts greater than respondent alloweddollar_figure sec_162 generally provides that taxpayers may deduct all of the ordinary and necessary expenses of a trade_or_business deductions however are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed for a taxable_year 503_us_79 292_us_435 petitioners argue that justice requires that the court allow ms zaklama to deduct additional deductions for her business petitioners point to documentation which is not in evidence and the rule espoused in 39_f2d_540 2d cir to support a greater deduction of expenses for each year under the cohan_rule we may allow a claimed expense 25petitioners’ opening brief does not directly set forth a specific amount of expenses that they desire to deduct for each year the brief however requests that the court allow them to deduct the amounts set forth in the summary report discussed above the report states that petitioners are entitled to deduct for the respective years additional self-employment expenses of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure where the taxpayer is unable to fully substantiate it but only if we have an evidentiary basis to do so see id 85_tc_731 we disagree that ms zaklama is entitled to deduct business_expenses in amounts greater than respondent allowed respondent allowed ms zaklama to deduct dollar_figure of business_expenses for each year and we are not persuaded that ms zaklama is entitled to any additional_amount petitioners mainly rely on documents that are not in evidence they did not comply with our order directing them to present their substantiation of claimed deductions in an organized logical and numbered fashion while petitioners have cited some documents in the record as support for their claim to greater deductions they have not clearly articulated the specific portions of those documents upon which they rely we have nevertheless painstakingly sifted through the record in the light of petitioners’ citations of it yet we remain unpersuaded that petitioners are entitled to deduct more than dollar_figure of self-employment expenses for each year as respondent allowed in the same vein we do not believe it appropriate to apply the cohan_rule because the record lacks sufficient credible_evidence to provide a basis upon which we may reliably estimate greater expenses than respondent allowed see vanicek v commissioner t c pincite we also bear in mind that certain expenses eg automobile expenses cellular telephones computer equipment or any property of a type generally used for purposes of entertainment recreation or amusement and travel_expenses including meals_and_lodging while away from home may not be estimated because of the strict substantiation requirements of sec_274 see sec_274 sec_280f 50_tc_823 aff’d per curiam 412_f2d_201 2d cir to substantiate a deduction for those expenses a taxpayer must maintain adequate_records or present evidence corroborating his or her own statement to show the amount of the expense the time and place of use of the listed_property and the business_purpose of the use see sec_1_274-5t temporary income_tax regs fed reg date petitioners have failed to do so c other unreported income respondent determined in ms zaklama’s notice_of_deficiency that she realized unreported income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during the subject years respectively respondent determined in mr zaklama’s notice_of_deficiency that he realized unreported income of dollar_figure dollar_figure and dollar_figure during through respectively some of the unreported income determined in the notices of deficiency represented income that respondent determined was realized by both petitioners during through respondent included that income in each notice_of_deficiency and later to reflect petitioners’ desire to file joint tax returns made adjustments so that the income would be taxed only once as adjusted respondent’s determination was that petitioners’ unreported income for the subject years is dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectivelydollar_figure petitioners do not directly challenge this determination other than for reasons we have previously rejected we sustain it without further comment see rule sec_142 sec_149 d rental income respondent determined in ms zaklama’s notice_of_deficiency that she had unreported rental income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the subject years respectively respondent determined in mr zaklama’s notice_of_deficiency that he had unreported rental income of dollar_figure dollar_figure and dollar_figure for through respectively petitioners do not directly challenge respondent’s determinations of the amounts of gross rental income they realized during the subject years other than for reasons we have previously rejected they invite the court however to approximate deduction sec_26respondent determined in the notice_of_deficiency issued to ms zaklama that her gross_income for includes dollar_figure of income from the city of new jersey the city issued ms zaklama a form 1099-misc reporting that it paid her dollar_figure as a prize or reward during the dollar_figure includes the dollar_figure to offset this income we decline this invitation with one exception petitioners have had ample opportunities to produce the requisite documentation to support any expense which they believe is related to their real_estate business but for the referenced exception they declined to do so in addition as is the case with ms zaklama’s business_expenses petitioners generally rely on documents that are not in evidence they did not comply with our orders and they have not built a sufficient evidentiary foundation from which we can apply the cohan_rule to approximate deductions the single exception is that the record contains information returns reporting that petitioners paid mortgage interest to various independent payees petitioners point to the joint exhibits that include these information returns and ask the court to allow them to deduct the amounts of the reported mortgage interest the reported interest is dollar_figure for dollar_figure for dollar_figure for and dollar_figure for respondent rejoins that petitioners may not deduct any of this interest because they disclaim any ownership interests in the rental properties also respondent notes the court precluded petitioners from introducing into evidence certain documents connected with the rental real_estate we agree with petitioners that they may deduct the mortgage interest reported on the referenced information returns the information returns were included in evidence through the parties’ stipulation of exhibits 45-j 46-j 47-j and 51-j as joint exhibits and we fail to see any legitimate reason in the setting at hand why we should not conclude that petitioners in fact paid the amounts that the third parties reported petitioners’ having paid to them as mortgage interest notwithstanding petitioners’ repeated claims that they had no direct ownership interests in the properties but were nonetheless paying the properties’ expenses the fact of the matter is that respondent determined that one or both petitioners owned the properties and we have sustained that determination we conclude that petitioners are therefore entitled to deduct the expenses that they established they paid as to the properties e interest_income respondent determined in ms zaklama’s notice_of_deficiency that she realized interest_income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure during the subject years respectively respondent determined in mr zaklama’s notice_of_deficiency that he realized interest_income of dollar_figure dollar_figure and dollar_figure during through respectively petitioners do not directly challenge this determination we sustain it without further comment see rule sec_142 sec_149 f withdrawals from retirement accounts respondent determined in ms zaklama’s notice_of_deficiency that she failed to report taxable withdrawals from her retirement accounts of dollar_figure in and dollar_figure in respondent determined in mr zaklama’s notice_of_deficiency that he failed to report taxable withdrawals from his retirement account of dollar_figure in all of these withdrawals are taxable respondent asserts because petitioners withdrew the amounts from their retirement accounts sec_408 generally provides that any amount withdrawn from an ira is taxable as an item_of_gross_income cf sec_402 providing similarly that any amount withdrawn from a keogh_plan is generally taxable as an item_of_gross_income petitioners argue that the and withdrawals are nontaxable as to the dollar_figure petitioners state that they received no deduction under sec_219 as to that amount when they first contributed these funds in sec_408 provides that a contribution withdrawn from an ira is not taxable as an item_of_gross_income if a deduction is not allowed as to the contribution alternatively petitioners state dollar_figure of the dollar_figure is nontaxable because it was timely rolled over to another account sec_408 generally provides that an individual’s withdrawal from an ira is not taxable as an item of gross_income to the extent that the withdrawal is contributed to another ira of the individual no later than the 60th day after the day of the withdrawal see also sec_1_408-4 income_tax regs cf sec_402 providing similar rules in the case of certain rollovers from a keogh_plan petitioners argue that the dollar_figure withdrawal is not includible in ms zaklama’s gross_income because they state that amount was timely redeposited on date or alternatively they state she never received any deduction under sec_219 as to that amount petitioners argue that the dollar_figure withdrawal is not taxable to mr zaklama because they state he never received any deduction under sec_219 as to that amount as another alternative petitioners argue that they are entitled to deduct dollar_figure in each of the subject years as contributions to their retirement accounts this is so petitioners contend because they contributed at least that amount in each of those years to qualified_plans and claimed corresponding deductions on their joint returns for those years as petitioners see it they may deduct any amount claimed on those returns as a retirement_plan contribution because the notices of deficiency did not disallow those items petitioners claim that bank statements included in the record show that the amounts were deposited into a qualified account but they do not point to the specific pages in the voluminous record at hand where as they claim this showing may be found petitioners further argue that the additional tax is inapplicable because they state the distributions were nontaxable sec_72 imposes an additional tax on early distribution from a qualified retirement account we agree with petitioners in part and with respondent in part first we agree with petitioners that the dollar_figure was timely redeposited so as to fall within the rollover exception of sec_408 while sec_408 generally provides that any amount distributed from an ira is treated as an item_of_gross_income sec_408 excepts from that provision any amount distributed out of an individual_retirement_account to the beneficiary that is redeposited into an ira of the beneficiary no later than days after the day of the distribution respondent claims that sec_408 is inapplicable because ms zaklama did not roll over the same money that she received in the distribution we do not read that section as narrowly see sec_1_408-4 income_tax regs providing that the 60-day-rollover rule may be met where the entire amount received including the same amount of money and any other_property is paid into an individual_retirement_account cf 110_tc_110 holding that 60-day-rollover rule was not met to the extent that the taxpayer used distributed money to purchase stock and then deposited the stock within the 60-day period respondent also wrongly claims that the dollar_figure was redeposited one day late by our count the redeposit occurred on the 59th day ie the day that ms zaklama transferred the funds to the bank see 93_tc_114 holding that the rollover of assets was complete when the taxpayer delivered the assets to an ira’s trustee we agree with respondent that petitioners’ gross_income includes the dollar_figure withdrawal and that their gross_income includes the dollar_figure and dollar_figure withdrawals as respondent determined the record does not persuade us that any of those amounts were rolled over timely into a qualified account as petitioners assert nor does the record persuade us that petitioners never deducted those amounts under sec_219 as they assert nor are we persuaded that petitioners are entitled to deduct dollar_figure in each of the subject years as contributions to their retirement accounts we also agree with respondent that the additional tax under sec_72 applies as to the withdrawals includible in petitioners’ gross_income petitioners have not proven to the contrarydollar_figure see 114_tc_259 viii itemized_deductions petitioners assert that they are entitled to deduct as itemized_deductions bankruptcy expenses and certain other expenses reported on schedule a itemized_deductions we disagree petitioners rely on documents that are not in evidence in addition we decline to apply the cohan_rule to approximate itemized_deductions because petitioners failed to comply with our orders and they have not built a sufficient evidentiary foundation from which we can apply the cohan_rule to approximate any itemized_deductions to which they are entitled we also note that petitioners originally filed no income_tax returns for the subject years and that even the joint returns for the subject years which they submitted during these proceedings did not report any itemized_deductions for the corresponding years having failed to file returns and thereby having failed to elect to claim itemized_deductions on their returns they are not entitled to do so 27regardless of whether the additional tax under sec_72 is a penalty or an additional_amount for which respondent has a burden of production under sec_7491 respondent has satisfied any such burden by showing that petitioners were not when they received the distributions see lowery v commissioner tcmemo_2010_167 aff’d 442_fedappx_79 5th cir in these proceedings see eg jahn v commissioner tcmemo_2008_ aff’d 431_fedappx_210 3d cir see also sec_63 a taxpayer’s election to itemize shall be made on the taxpayer’s return ix additions to tax we now turn to the additions to tax under sec_6651 and sec_6654 sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return timely unless such failure was due to reasonable_cause and not due to willful neglect absent the commissioner’s granting of an extension of time to file a federal_income_tax return a federal_income_tax return is timely filed in the case of calendar_year taxpayers such as petitioners if the return is filed on or before april of the year following the year to which the return pertains sec_6702 sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays a required_installment of estimated_tax this addition_to_tax is determined by reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 in general for a taxpayer to avoid an addition_to_tax under sec_6654 each required_installment of estimated_tax must equal of the required_annual_payment sec_6654 where no return is filed in the preceding year the required_annual_payment is equal to of the tax shown on the taxpayer’s return for the current_year or if no return is filed for the current_year as well of the tax due for such year sec_6654 this addition_to_tax is mandatory unless the taxpayer establishes that one of the exceptions listed in sec_6654 applies see 91_tc_874 respondent bears the burden of producing sufficient evidence indicating that it is appropriate to impose these additions to tax see sec_7491 116_tc_438 it is appropriate to impose a sec_6651 addition_to_tax for a year for which a taxpayer is required to file a federal_income_tax return and fails to file the return timely see higbee v commissioner t c pincite see also 100_tc_650 aff’d 67_f3d_29 2d cir it is appropriate to impose a sec_6654 addition_to_tax for a year for which a taxpayer has an obligation to make one or more estimated_tax payments and fails to do so see 127_tc_200 aff’d 521_f3d_1289 10th cir when and to the extent that respondent meets his burden of production the burden_of_proof then falls upon petitioners except for the increased portions of the additions to tax raised in each amendment to answer dollar_figure see higbee v 28respondent agrees that respondent bears the burden_of_proof as to the increased portions of the additions to tax raised in each amendment to answer and we proceed accordingly commissioner t c pincite petitioners’ burden as to the additions to tax under sec_6651 requires that they prove that their failure_to_file timely federal_income_tax returns was due to reasonable_cause and not due to willful neglect see id petitioners’ burden as to the additions to tax under sec_6654 requires that they establish that they made the required minimum payments or that they otherwise meet one of the referenced exceptions see 138_tc_228 verduzco v commissioner tcmemo_2010_278 petitioners argue that respondent failed to meet respondent’s burden of production under sec_7491 we disagree the record establishes and we find as facts that petitioners were required to file timely federal_income_tax returns for each subject year and failed to do so in addition as to the addition_to_tax under sec_6654 the record includes certified transcripts that indicate that petitioners failed to make the required minimum payments we conclude that respondent has met respondent’s burden of production as to each addition_to_tax we also conclude that petitioners will be liable for the sec_6651 additions to tax including with respect to any increased amount listed in the amendments to answers absent a showing of reasonable_cause and not willful neglect and that petitioners will be liable for the sec_6654 additions to tax absent the applicability of one of the referenced exceptionsdollar_figure petitioners argue that the additions to tax under sec_6651 are inapplicable because they state they reasonably relied upon a bankruptcy trustee to file the requisite tax returns or alternatively mr zaklama was in bad health we reject both of these arguments while we are mindful that petitioners during filed a voluntary petition for relief under chapter of the bankruptcy code see zaklama v commissioner tcmemo_1995_587 the filing of the petition did not eliminate petitioners’ responsibility to file timely federal_income_tax returns on behalf of themselves see sec_1398 providing that an individual debtor and his or her bankruptcy_estate are separate taxable entities olsen v commissioner tcmemo_1995_319 see also 469_us_241 stating that the responsibility to file a timely federal tax_return is a nondelegable duty nor does the record persuade us that mr zaklama was in such bad health as to eliminate petitioners’ responsibility to file timely returns for each of the subject years to be sure mr zaklama’s alleged bad health did 29respondent has met his burden_of_proof as to the increased amounts listed in each amendment to answer in that the record establishes that petitioners did not timely file federal_income_tax returns for the subject years and that they failed to make required estimated_tax payments see cobaugh v commissioner tcmemo_2008_199 bhattacharyya v commissioner tcmemo_2007_19 howard v commissioner tcmemo_2005_144 not prevent him from vigorously prosecuting his lawsuits in this and other courts the record also does not establish that ms zaklama was unable to file the requisite returns for the subject years we sustain respondent’s determinations as amended as to the imposition of the sec_6651 additions to tax respondent concedes that the sec_6654 addition_to_tax does not apply for as to the remaining years the record does not establish that any of the referenced exceptions applies for any of those years we conclude that petitioners have failed to meet their burden_of_proof on this issue and we sustain respondent’s determination as adjusted as to the applicability of the sec_6654 additions to tax see verduzco v commissioner tcmemo_2010_278 x sec_6673 penalty petitioners have failed to cooperate with respondent from the time of the audit through the time that these cases were finally submitted to the court such lack of cooperation suggests that petitioners maintained these proceedings primarily for delay and that they unreasonably failed to pursue available administrative remedies sec_6673 provides that the court may require a taxpayer to pay a penalty not in excess of dollar_figure whenever it appears to the court that proceedings in this court are instituted or maintained by a taxpayer primarily for delay a taxpayer’s position is frivolous or groundless or a taxpayer unreasonably failed to pursue available administrative remedies sec_6673 serves in part as a penalty statute designed to deter taxpayers from bringing frivolous or dilatory suits 771_f2d_64 3d cir aff’g tcmemo_1984_367 respondent did not request that the court impose a penalty pursuant to sec_6673 and we exercise our discretion not to consider or impose a sec_6673 penalty on petitioners in these cases we sternly warn petitioners however that the court will consider sanctioning either or both of them in accordance with sec_6673 should he she or they institute or maintain a proceeding in this court primarily for delay advance frivolous or groundless positions in this court or unreasonably fail to pursue available administrative remedies xi conclusion we uphold respondent’s determinations to the extent stateddollar_figure we have considered all arguments the parties made for contrary holdings and to the extent not discussed we have rejected those arguments as without merit to reflect the foregoing decisions will be entered under rule 30on brief petitioners appear to request an abatement of statutory interest otherwise owing on their liabilities resulting from these cases we lack jurisdiction to decide that issue the court’s jurisdiction to redetermine a tax_deficiency generally does not allow the court to abate statutory interest see 110_tc_20 although sec_6404 gives the court jurisdiction to review the commissioner’s denial of requests to abate interest that jurisdiction is inapplicable where as here the commissioner has not made a final_determination as to the abatement of interest see sec_6404 rule b 113_tc_132 bourekis v commissioner t c pincite appendix summary of respondent’s bank_deposits analyses ms zaklama boa3886 dollar_figure ffb2740 dollar_figure deposits less nontaxable items mr zaklama’s income unreported income rental income retirement_plan withdrawal other nonemployee compensation self-employment expenses self-employment net_income big_number big_number big_number big_number big_number -0- -0- --- --- -0- -0- -0- -0- -0- big_number --- --- ms zaklama total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number boa3721 boa3886 ffb0488 ffb2740 total deposits less transfers between accounts nontaxable items unreported income miscellaneous small deposits rental income nonemployee compensation self-employment expenses self-employment net_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number -0- big_number -0- -0- --- --- big_number -0- big_number -0- big_number big_number --- --- big_number -0- big_number -0- -0- big_number --- --- big_number big_number -0- -0- -0- big_number --- --- big_number big_number big_number big_number big_number big_number big_number ms zaklama boa3721 boa3886 cb9250 ffb0488 ffb1604 total deposits less transfers between accounts nontaxable items redeposits mr zaklama’s income unreported income rental income nonemployee compensation self-employment expenses self-employment net_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- big_number -0- -0- --- --- big_number -0- -0- -0- big_number -0- --- --- big_number big_number big_number big_number --- --- -0- -0- -0- -0- -0- -0- big_number --- --- big_number big_number -0- -0- -0- -0- big_number --- --- big_number big_number big_number big_number big_number 1big_number big_number big_number 1we note a dollar_figure discrepancy in the calculation of this number ms zaklama deposits less transfers between accounts nontaxable items both petitioners’ income mr zaklama’s income ms zaklama’s income retirement_plan withdrawals other rental income nonemployee compensation self-employment expenses self-employment net_income boa3721 boa3886 cb9250 ffb0991 ffb1604 ffb2520 total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- -0- -0- -0- -0- -0- -0- -0- --- --- big_number -0- big_number big_number big_number big_number big_number big_number --- --- big_number -0- big_number -0- -0- -0- big_number -0- --- --- -0- -0- -0- -0- -0- -0- -0- -0- --- --- big_number -0- big_number big_number -0- -0- big_number big_number --- --- big_number big_number -0- big_number -0- -0- big_number -0- big_number big_number -0- -0- -0- big_number -0- big_number --- big_number --- big_number mr zaklama boa3721 boa3886 cb9250 ffb1604 nwb8531 total mr zaklama’s deposits less transfers between accounts rental income unreported income dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- big_number big_number big_number big_number big_number -0- big_number big_number -0- big_number -0- big_number big_number big_number ms zaklama boa3886 cb9250 ffb1604 ffb2520 fsb5068 nwb8531 total deposits less transfers between accounts nontaxable items both petitioners’ income ms zaklama’s income mr zaklama’s income rental income nonemployee compensation self-employment expenses self-employment net_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number -0- big_number -0- big_number big_number -0- --- --- big_number -0- -0- -0- big_number -0- --- --- big_number big_number -0- -0- big_number big_number big_number --- --- big_number -0- -0- -0- -0- -0- -0- --- --- -0- -0- -0- -0- -0- -0- big_number --- --- -0- big_number -0- big_number -0- big_number -0- big_number big_number big_number big_number -0- big_number big_number --- --- big_number mr zaklama’s deposits less transfers between accounts other rental income unreported income mr zaklama1 boa3886 cb9250 ffb1604 nwb8531 tc1216 total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number -0- big_number big_number big_number big_number -0- -0- -0- big_number big_number -0- -0- big_number big_number -0- -0- -0- big_number big_number big_number big_number 1we note the dollar_figure discrepancy in the column that pertains to boa3886 and thus in the total column as well deposits less transfers between accounts both petitioners’ income rental income other nonemployee compensation self-employment expenses self-employment net_income ms zaklama boa3886 fsb5068 total dollar_figure dollar_figure dollar_figure big_number big_number big_number -0- --- --- -0- -0- -0- -0- big_number --- --- big_number big_number big_number big_number big_number big_number mr zaklama mr zaklama’s deposits less other transfers between accounts rental income unreported income boa3886 nwb8531 pnc1904 tc5492 total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number -0- -0- -0- -0- -0- -0- big_number -0- -0- -0- big_number big_number big_number big_number
